Citation Nr: 1738302	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  15-19 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to May 1966.

This case comes before the Board of Veterans' Appeals (the Board) from a September 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An August 1966 rating decision denied the claim of entitlement to service connection for bronchial asthma on the merits and an August 1970 rating decision denied reopening of the previously denied claim of entitlement service connection for bronchial asthma.  The Veteran was notified of that decision in September 1970, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.

2.  The evidence received since August 1970, when considered by itself or in connection with evidence previously assembled, does not relate to unestablished facts necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of service connection for bronchial asthma.

3.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus was caused by his active duty service.






CONCLUSIONS OF LAW

1.  The August 1970 rating decision, which denied the Veteran's claim of entitlement to service connection for bronchial asthma, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

2.  The evidence received since the August 1970 rating decision is not new and material, and the claim of entitlement to service connection for bronchial asthma is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for the tinnitus disability are met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in September 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical records and evidence identified by the Veteran.  These records have been associated with the claims file.  The Board notes that VA has no duty to provide a VA examination as it is determined that new and material evidence has not been presented to reopen the claim.  

Accordingly, the Board will address the merits of the claim.
      II.  New and Material Evidence

Legal Criteria

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010)

Analysis

In an August 1966 rating decision, the RO denied the claim of entitlement to service connection for bronchial asthma on the merits, based on the determination that the Veteran's bronchial asthma existed prior to service and was not aggravated by service.  The Veteran did not submit a notice of disagreement with the August 1966 rating decision and the decision on the merits became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).
Thereafter, in an August 1970 rating decision, the RO denied reopening because the evidence received was not considered to be new and material.  The Veteran did not submit a notice of disagreement with the August 1970 rating decision.  No new and material evidence was received by VA within one year of the issuance of the August 1970 rating decision.  As such, the August 1970 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final August 1970 RO decision, VA and private treatment records as well as 1966 Historical Weather Literature have been associated with the claims file.  Treatment records include evidence of a current bronchial asthma disability and current treatment; however this evidence does not address whether the Veteran's bronchial asthma was aggravated during active duty service.  See Physician's Clinic Treatment Notes; VA Treatment Notes; VA Hospital Records.  Moreover, the 1966 Historical Weather Literature does not address the matter of whether his bronchial asthma was aggravated in service.  See June 2015 Correspondence.  While the aforementioned evidence is new because it was not of record at the time of the final RO decision in August 1970, this evidence is not material evidence because it does not relate to whether the Veteran's bronchial asthma symptoms may have been aggravated during active duty service.  Accordingly, the Board finds this new evidence does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for bronchial asthma.  See Shade, 24 Vet. App. 110.

      III.  Service Connection for Tinnitus

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016); see also 38 C.F.R. § 3.303(d) (2016) (providing that service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service).  To establish service connection, the record must contain competent evidence demonstrating: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469.  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation").

To prevail, a claimant need only demonstrate that there is an approximate balance of positive and negative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Thus, to deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  Id.   

Analysis

The Veteran contends that he has tinnitus from weapons ranges exposure in service.  See August 2011 Form VA 21-526 Veterans Application for Compensation or Pension.

Here, the first element of service connection, current disability, is satisfied.  An August 2012 VA audio examination report indicated the Veteran reported a diagnosis of tinnitus.  The Board notes that a Veteran is competent to identify tinnitus by its observable manifestations, as such condition is readily observable and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, the Veteran has reported tinnitus as a result acoustic trauma from exposure to machine gun fire, gun fire on the shooting range, and exposure from facing the magazine gun from the person next to him without wearing hearing protection during basic training.  The Board observes that the Veteran is competent to report noise exposure in service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Therefore, in-service acoustic trauma is conceded.

Regarding the third element of service connection, nexus, the question presented is whether there is a relationship between the Veteran's current tinnitus and his military service.  The record includes an opinion from the August 2012 VA audio examiner that the Veteran's tinnitus is less likely than not (less than 50 percent probability) caused by or a result of military exposure.  The examiner explained that there was no documentation of tinnitus in any of the Veteran's service medical records (SMRs) and no report of tinnitus in any of the Veteran's progress notes.  The examiner determined that considering the lack of supporting evidence that the Veteran has longstanding tinnitus, the strongest statement that could be made was that the Veteran's current tinnitus was less likely as no related to or caused by military exposure.  The Board finds the examiner competent and credible, and provided a rationale for his conclusions.  Accordingly, the Board affords the opinion probative value. 

The Board notes that at his August 2012 VA audio examination, the Veteran reported having tinnitus since service.  Specifically, the Veteran indicted having tinnitus briefly in 1966 while in the military which started out occurring for just a couple of seconds, but over time became more chronic.  Although the Veteran stated "the first time it really bothered me was around 1967" when he heard ringing that lasted about a minute or two, the Board recognizes that while this was the first time he was "really bothered," his symptoms began in 1966 when he had brief ringing in his ears that lasted for just a couple of seconds.  Furthermore, Veteran reported that he now has ringing in his ears all of the time.  As a layperson, he is competent to report the onset and continuity of his current symptomatology as tinnitus is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Affording the Veteran the benefit of reasonable doubt, the Board finds that the Veteran is credible with respect to this contention.   

After a review of the evidence of record as a whole, and in light of the foregoing, the Board finds that the Veteran was exposed to acoustic trauma while in service and that he currently has tinnitus.  Additionally, the Board finds that the Veteran has experienced tinnitus since his military service.  Thus, the medical and lay evidence for and against the claim is at least in equipoise.  Accordingly, the benefit of reasonable doubt rule applies, and service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 54.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for bronchial asthma, and therefore, the appeal is denied.

Service connection for tinnitus is granted. 




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


